Citation Nr: 0926842	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  04-34 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for status 
post scaphoid implant, for a left (minor) wrist fracture with 
arthritis and proximal row carpectomy.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1984 to February 
1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the Veteran's claim for an increased 
evaluation for a left wrist disability, currently rated 20 
percent disabling.  

On his September 2004 VA Form 9, the Veteran states that his 
service-connected left wrist disability is affecting his 
ability to perform his job, which primarily requires lifting.  
He states that he has lost two jobs due to the disability.  
This matter is again REFERRED to the RO to determine whether 
the Veteran is claiming unemployability.


FINDINGS OF FACT

1.  Throughout the applicable period, the Veteran's status 
post scaphoid implant for a left (minor) wrist fracture has 
been manifested by near-continuous pain, power loss, 
decreased dorsiflexion and palmar flexion, with additional 
limitation of motion due to pain and weakness of the left 
wrist, hand, and fingers.   

2.  The Veteran's neurological residuals of a left wrist 
disability are productive of no more than mild incomplete 
paralysis of the median or ulnar nerve.

3.  Throughout the applicable period, the Veteran's post-
operative scars of the left wrist, forearm, and hand have 
never been characterized as deep, caused limitation of 
function or motion, or manifested by tenderness, ulceration 
or instability; the scars measure a total area of less than 
929 square inches and are slightly hypo-pigmented.  



CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating, but no 
higher, for a left wrist disability based on painful motion 
have been met. 38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Codes 5214, 5215, 5053, 5307, 5308 (2008).

2.  The criteria for a separate disability rating for 
neurological impairment of 10 percent, but no more, for mild 
incomplete paralysis of the ulnar nerve, as a residual of the 
left wrist disability have been met. 38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8516 
(2008).

3.  The criteria for a compensable evaluation for laceration 
scar residuals of the right elbow have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. § 3.102, 
3.159, 3.321(b)(1), 4.7, 4.118, Diagnostic Codes 7801-7805 
(as in effect prior to August 30, 2002, and thereafter).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist Veterans in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ). 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment and daily life. Vazquez-Flores v. Peake, 22. Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the Veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the Veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the Veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the Veteran.  Additionally, the Veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, 22 Vet. App. at 
43-4.

The Veteran was notified in a letter dated in October 2004 
regarding the type of evidence necessary to establish his 
claim.  He was instructed that to show entitlement to an 
increased evaluation for his service-connected disability, 
the evidence must show that the disability has gotten worse.  
He was advised that if he had received private treatment, he 
should complete and return an authorization form so that the 
VA could request the treatment records.  

In a subsequent letter dated in September 2007 the Veteran 
was provided additional information regarding the assignment 
of disability ratings.  It was noted that the VA considered 
evidence of the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and the symptoms on employment.  It was further 
explained that examples of evidence that may have an effect 
on the disability evaluation which is assigned included 
ongoing treatment records, recent Social Security 
Determinations, statements from employers as to job 
performance and lost time, and statements from people who 
have witnessed how symptoms affect him.  The Board notes, 
however, that this second letter was provided after the 
rating decision on appeal.  In addition, the Board notes that 
the VCAA letters in this case failed to provide information 
about the specific rating criteria.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the Veteran. The 
Federal Circuit stated that requiring a Veteran to 
demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-Veteran benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the Veteran, see Vazquez-Flores v. Peake, 22 Vet. App. at 48-
9 ("[a]ctual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law. Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post- 
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre- adjudicatory section 5103(a) notice error non-
prejudicial." Vazquez-Flores, 22 Vet. App. at 56.

In this case, the Board finds that any notice errors with 
respect to the information and evidence needed to 
substantiate the Veteran's increased rating claims did not 
affect the essential fairness of the adjudication. See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
Veteran was provided with the rating criteria for these 
disabilities in the Statement of the Case.  The Board notes 
that the Veteran's claims were readjudicated following 
notice.  Furthermore, the Veteran has provided specific 
arguments concerning the propriety of an increased rating and 
information about the impact of his disabilities, thereby 
demonstrating actual knowledge of the relevant criteria.  For 
example, in his November 2004 VA Form 9, the Veteran provided 
statements as to how the disability affected his activities 
of daily living and his ability to work.  Given his 
contentions and the evidence of record, the Veteran has 
demonstrated his affirmative understanding, i.e., he had 
actual knowledge of what was necessary to substantiate the 
increased rating claim.  Thus, the purpose of the notice, to 
ensure that the Veteran had the opportunity to participate 
meaningfully in the adjudication process, was not frustrated 
because the Veteran had actual knowledge of what was 
necessary to substantiate the claim prior to the Board's 
consideration of this matter, ensuring the essential fairness 
of the adjudication.  Moreover, based on the notices provided 
to the Veteran, the Board finds that a reasonable person 
could be expected to understand what information and evidence 
is required to substantiate the increased rating claim.

In sum, the Board finds that any deficiency in the notice to 
the Veteran or the timing of the notice is harmless error.  
The presumption of prejudice on the VA's part has been 
rebutted in this case by the following: (1) the Veteran 
clearly has actual knowledge of the evidence he is required 
to submit in this case based on his contentions and the 
communications sent to the Veteran over the course of this 
appeal; and (2) based on the Veteran's contentions and the 
communications over the course of this appeal, he is found to 
be reasonably expected to understand from the notices 
provided what was needed.  Accordingly, the Board concludes 
that the appeal may be decided without further notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
post service treatment records have been obtained.  The Board 
does not know of any additional relevant evidence which is 
available but has not been obtained.  The Veteran was 
afforded VA examinations.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.

The Veteran sustained a fracture of the left wrist in January 
1985 while playing basketball on active duty.  He underwent 
two surgical procedures on the left wrist including a 
scaphoid implant to replace part of the scaphoid (wrist) 
bone.  He re-injured his wrist in 1987.  In April 1999, the 
Veteran underwent a third surgical procedure for removal of 
the carpus bone due to arthritis of the left wrist joint.  

He was granted service connection for the current disability 
in May 1997 (rated as noncompensably disabling); a February 
2001 rating decision granted an increased evaluation of 20 
percent.  In June 2002, the Veteran submitted his claim for 
an increased rating, which was subsequently denied by a July 
2002 rating decision.  The present appeal then ensued.  

Entitlement to a rating in excess of 20 percent for a left 
(minor) wrist fracture with arthritis and proximal row 
carpectomy.

In essence, the Veteran contends that his service-connected 
wrist disability warrants a higher evaluation than the 
currently assigned 20 percent rating.  He specifically 
asserts that his wrist condition adversely affects his 
ability to function in every day life and perform certain 
activities.  For example, in his VA Form 9, he stated that he 
was unable to do odd jobs that required him to lift or hold 
items like a water jug.  He further explained that he was in 
constant pain and that it was "very difficult to manage."  
Accordingly, he believes his left wrist disability more 
closely reflects a 30 percent disability evaluation.  See 
Notice of Disagreement, February 2003. 

The Veteran's wrist disability involves his left, or minor 
hand.  38 C.F.R. § 4.69.  Since the disability at issue does 
not have its own evaluation criteria pursuant to the rating 
schedule, a closely related disease/injury was used for this 
purpose.  It is noted that the Veteran's disability was 
originally rated under Diagnostic Codes 5010-5215. See Rating 
Decision, December 1997.  However, a February 2001 rating 
decision determined that the Veteran should have been 
assigned a 20 percent evaluation effective June 1, 1999, 
under Diagnostic Codes 5215-5308.  This is the rating 
currently in effect for the Veteran's disability.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned.  The 
additional code is shown after a hyphen. 38 C.F.R. § 4.27.

In light of the foregoing, the following analysis will 
consider both musculoskeletal and neurological manifestations 
of the left wrist disability, as well as residual scarring.  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The Veteran prevails in either event.  
However, if the weight of the evidence is against the 
Veteran's claim, the claim must be denied. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability. 8 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  In order to evaluate the level 
of disability and any changes in condition, it is necessary 
to consider the complete medical history of the Veteran's 
condition. Schafrath v. Derwinski, 1 Vet.App. 589, 594 
(1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

I. Musculoskeletal Manifestations 

The Board first turns to the question of whether the Veteran 
can receive a higher rating for painful or limited motion 
associated with the left wrist.  Again, the Veteran's left 
wrist disability has been rated as 20 percent disabling under 
DC 5215-5308.  

a. Medical Evidence 

VAMC treatment records dated in April 2002 show that the 
Veteran was treated in the Urgent Care Clinic for left hand 
pain and numbness.  Subsequent treatment reports from May 
2002 show that the Veteran complained of chronic, 
intermittent left wrist pain, and that his pain level was a 2 
on a pain scale of 1 to 10.  Objective examination showed a 
left wrist deformity with no swelling, edema, erythema, 
tenderness, clubbing, or cyanosis.  Peripheral pulses were 
palpable; there were no neurological deficits; and motor and 
sensory was grossly normal.  The assessment was traumatic 
arthritis, left wrist, status post surgery.  

The Veteran has undergone several VA Compensation and Pension 
examinations throughout the course of this appeal.  At an 
August 2003 VA examination, the Veteran voiced subjective 
complaints of left hand weakness.  The VA examiner found that 
the Veteran had no anatomical defects of the left hand; he 
displayed good motion between the thumb and forefingers; and 
he could push, pull, twist, probe, write, touch, and use his 
left hand for expression and grasping.  Notably, the finger 
joints were not affected.  The examiner stated that there was 
no additional pain, fatigue, weakness, or lack of endurance 
following repetitive movements.  X-rays of the hand were 
negative.  The examiner explained that the Veteran had a 
wrist, not a hand, problem and that the wrist weakness was 
essentially "being referred to the hand."   

A contemporaneous joint examination revealed subjective 
complaints of left wrist pain, which the Veteran described as 
a 7 (on a scale of 1 to 10).  He did not report having any 
stiffness, swelling, heat, or redness associated with the 
left wrist pain.  However, he complained of fatigability and 
lack of endurance.  He did not report flare-ups.  There was 
no history of dislocation, subluxation, or inflammatory 
arthritis noted.  The Veteran did report that his daily 
activities were affected by his wrist pain.  

Objectively, there was no evidence of painful motion, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
or abnormal movement.  Ankylosis of the joint was not 
demonstrated.  With respect to limitation of motion findings, 
left wrist dorisflexion was 0 to 50 degrees wrist palmar 
flexion was 0 to 60 degrees; wrist radial deviation was 0 to 
15 degrees; and wrist ulnar deviation was 0 to 35 degrees.  
X-rays demonstrated post-surgical changes.  The diagnosis was 
status post schaphoid fracture of the left wrist with 
residual reduced range of motion of the left wrist.  

In June 2004, the Veteran underwent a VA examination, 
primarily for evaluation of his surgical scars associated 
with his left wrist.  These findings will be discussed at 
length below.  Nevertheless, at the time of the June 2004 
scar examination, the Veteran again complained of 
considerable left wrist pain and limitation of motion.  He 
reported having flare-ups which render him unable to work.  
He rated his pain at a level of 4 to 5 on a scale of 0 to 10, 
but when he has flare-ups, which occur 2 to 3 times month and 
last for 3 to 4 days, his pain reaches a level of 8 to 9.  

Upon objective examination of the left wrist, range of motion 
in dorisflexion was 45 degrees with pain developing at 25 
degrees; palmar flexion was 45 degrees with pain developing 
at 10 degrees.  When his left wrist was dorsiflexed and 
palmar flexed 10 times, pain developed and increased and his 
range of motion was reduced in dorisflexion to 30 degrees, 
and to 20 degrees in palmar flexion.  

In April and August 2008, the Veteran underwent several C & P 
examinations for evaluation of his left wrist disability, 
including hand, thumb, and fingers, bones, scars, and 
peripheral nerves.  Peripheral nerve and scar findings will 
be discussed in the appropriate portions of this decision 
below.  

Upon VA examination (bones) in April 2008, the Veteran 
complained that his left wrist was aggravated with any 
movement of the wrist or hand, and that he experienced 
stiffness, intermittent swelling (without heat/redness), and 
lack of endurance and excess fatigability.  He reported 
having pain at levels 3 to 4, and during daily flare-ups his 
pain would increase to levels 8 to 9.  The Veteran further 
stated that during flare-ups he has to go to bed for several 
hours.  He also reported that he wears a wrist splint and 
that he has received topical injections into his left wrist, 
as well as physical/corrective therapy.  

Upon objective examination, the Veteran's wrist was stable 
and no abnormal motion was shown.  There were no deformities, 
angulations, or false motions; moreover, there was no 
evidence of malunion, nonunion, or loose motion.  There was 
no increased local heat or redness; there was no evidence of 
edema, fistulas, or drainage.  Ankylosis was not present.  
The examiner again noted that the Veteran reported being 
incapacitated during flare-ups, and that his left wrist 
disability interfered with his usual daily activities and 
employment opportunities. 

With respect to range of motion findings, left wrist 
dorisflexion was from 0 to 20 degrees with pain at 20 
degrees; palmar flexion was from 0 to 10 degrees with pain at 
10 degrees; radial deviation was from 0 to 15 degrees with 
pain at 15 degrees; and ulnar deviation was from 0 to 20 
degrees with pain at 20 degrees.  There was no change in 
range of motion with repetition, and no additional limitation 
of motion by pain, fatigue, weakness, or lack of endurance 
following repetitive use.  X-rays of the left wrist/hand 
demonstrated early degenerative joint disease of the left 
second proximal interphalangeal joint.  The diagnosis was 
status post left wrist fracture, involving left scaphoid with 
unsatisfactory healing of fracture, status post left proximal 
row carpectomy.  

In August 2008, the Veteran underwent an additional, 
comprehensive left wrist/hand/fingers VA examination.  Again, 
he complained of overall hand weakness and stiffness, and 
reported that he had problems lifting, grasping, and pinching 
with his left hand.  Joint symptoms included giving way, 
pain, stiffness, and weakness; no instability, episodes of 
locking, or effusion were reported or found upon objective 
examination.  The Veteran again reported moderate flare-ups 
occurring on a weekly basis.  

Range of motion findings showed that palmar flexion from 0 to 
30 degrees with pain beginning at 0 degrees; dorsiflexion was 
from 0 to 50 degrees with pain beginning at 0 degrees; radial 
deviation was from 0 to 10 degrees with pain beginning at 0 
degrees; and ulnar deviation was 0 to 20 degrees with pain 
beginning at 0 degrees.  All range of motion findings 
objectively reflect that there was no additional limitation 
of motion on repetitive use.  Notably, the Veteran also had 
full range of motion of all fingers on the left hand.  Loss 
of bone, inflammatory arthritis, and ankylosis were not 
present. 

X-ray of the left hand revealed early degenerative joint 
disease involving the proximal interphalangeal joint of the 
second digit, with prior trauma to the carpal bones.  X-ray 
of the left wrist demonstrated deformity with prior resection 
of the proximal carpal row and residual post-operative 
changes.  

The diagnoses provided were chronic finger strain secondary 
to wrist arthritis and left wrist traumatic arthritis with 
arthrofibrosis.  

b. Analysis

After review of the evidence as outlined above, the Board 
finds that the Diagnostic Code that best correlates to the 
Veteran's disability picture is DC 5053, for chronic residual 
pain and weakness associated with a wrist replacement.  The 
medical evidence demonstrates that the Veteran has had at 
least part of his scaphoid (wrist) bone replaced with an 
implant or prosthesis; accordingly, the Board finds that the 
criteria under DC 5053 are more closely related to the 
Veteran's overall disability picture than the criteria of 
5308.   

Therefore, the Board will evaluate the 
musculoskeletal/orthopedic component of the left wrist 
disability under DC 5053.  Specifically, DC 5053 provides for 
a 100 percent rating for replacement of the (minor) wrist for 
one year following implantation of prosthesis; and a 30 
percent rating for chronic residuals consisting of severe, 
painful motion or weakness in the affected extremity.  See 38 
C.F.R. § 4.71a, DC 5053.  

Through out the course of this appeal, the Veteran's left 
wrist disability has been manifested by near-continuous pain, 
weakness, power loss, and painful motion.  Indeed, each VA 
examination outlined above demonstrates both objective and 
subjective findings of weakness in the Veteran's left wrist, 
hand, and fingers, as well as decreased ranges of motion in 
dorsiflexion and palmar flexion, with pain commencing at 0 
degrees at times.  See VA Hand Examination, August 2008.  

Most recently, the medical evidence revealed stiffness, 
intermittent swelling, painful motion, and tenderness with 
any movement or use of the left wrist and hand.  See VA Bones 
Examination, April 2004.  Significantly, through out the 
course of this appeal the Veteran's assertions regarding his 
worsening wrist symptomatology have been credible, 
consistent, and largely supported by the medical evidence of 
record. 

Based upon the medical reports showing continuous, chronic 
painful motion and decreased limitation of motion, and the 
statements of the Veteran, the Board concludes that the 
criteria necessary for a 30 percent disability evaluation 
under 5053 are more closely approximated.  The Veteran has 
been found to be entitled to a 30 percent rating for 
impairment of his left wrist, and no greater rating is 
possible under Diagnostic Code 5053. 

c. Other Diagnostic Codes

In reaching the above conclusion, the Board has also 
considered the applicability of other diagnostic codes 
pertinent to the wrist that would allow for a higher rating, 
including Diagnostic Codes 5214, 5215, 5307, and 5308.  
However, DC 5214 requires ankylosis for its application.  
Normal dorisflexion of the wrist is to 70 degrees, palmar 
deviation is to 80 degrees, ulnar deviation is to 45 degrees, 
and radial deviation is to 20 degrees.  See 38 C.F.R. § 4.71, 
Plate II (2009).  Although the ranges of motion described 
above are decreased, ankylosis cannot be found, and the 
application DC 5214 is not warranted.

With respect to Diagnostic Code 5215, the maximum schedular 
rating provided is 10 percent; therefore, a higher rating 
could not be afforded under this particular diagnostic code 
either. 

Similarly, the Veteran cannot receive a higher rating under 
DC 5307 (Group VII) or and 5308 (Group VIII); these codes 
provide maximum 30 percent and 20 percent ratings, 
respectively, for severe muscle injuries affecting flexion of 
the wrist and fingers, and extension of the wrist, fingers, 
and thumb.  See 38 C.F.R. § 4.73, DC 5307 and 5308.  A 
"severe" disability of the muscles is defined as a through 
and through or deep penetrating wound due to high velocity-
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  See 
38 C.F.R. § 4.56(a)(4).  Clearly, the Veteran's left wrist 
disability (i.e. residuals of a fracture) is not reflective 
of the types of muscle disabilities that are contemplated by 
DCs 5307 and 5308.  Again, although the medical evidence 
indicates that there is some muscle atrophy, and the Veteran 
has complained of finger weakness and stiffness, the 
objective medical findings show full range of motion 
(flexion/extension) of all fingers.  In any event, these 
codes would not provide for a higher rating than the 30 
percent evaluation assigned under DC 5053 herein.  

d. Deluca Considerations 

The Board has additionally considered all applicable 
statutory and regulatory provisions to include 38 C.F.R. §§ 
4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995), regarding functional impairment 
attributable to pain, particularly in light of the fact that 
the Veteran contends his disability is essentially manifested 
by pain, stiffness, and weakness.  However, while pain on 
motion and so-called "incapacitating" flare-ups has been 
documented, the August 2003, April 2008, and August 2008 
examiners found there was no additional limitation of motion 
on repetition.  As such, the Board finds that the 30 percent 
disability rating, which is being granted herein under DC 
5053, adequately compensates for the Veteran's functional 
loss, pain, and weakness resulting from his left wrist 
disability. 

II.  Neurological Manifestations 

The Board has also considered whether separate ratings for 
neurological manifestations of the service-connected left 
wrist disability are appropriate here.  Indeed, the evidence 
shows that the Veteran has intermittent left hand and finger 
numbness.  This is documented in both statements from the 
Veteran and in VAMC treatment records dating back to 2002.  

In April 2008, the Veteran underwent a VA peripheral nerve 
examination.  Subjectively, he complained of having pain, 
numbness, and paresthesia in the index and little fingers of 
the minor hand.  The Veteran reported that he had been 
unresponsive to past treatments.  Objectively, motor 
examination of the left hand revealed weakness of hand grip, 
flexors/extensors of index and little fingers, left abductor, 
and of all movements of left thumb.  Wrist extensors, 
however, were 4/5.  Froment sign was also positive on the 
left.  Sensory functions were normal.  The impression was 
that the neurological complications were a result of the left 
wrist injury; the diagnosis provided was weakness of left 
hand/thumb/index and little fingers, likely due to wrist 
injury.  The examiner noted that both nerve dysfunction and 
"some" atrophy were present.  

Overall, the record reflects that the Veteran has left hand 
and finger weakness as evidenced by mildly abnormal 
neurological (motor) testing.  As this involves distinct 
symptomatology from limitation of motion, it may be rated 
separately, under 38 C.F.R. § 4.124a, Diagnostic Code 8515 or 
8516, for paralysis of the median or ulnar nerve. See Esteban 
v. Brown, 6 Vet. App. 259 (1994).  Specifically, Diagnostic 
Codes 8515 and 8516, concerning the median and ulnar nerves, 
respectively, are found to be the most relevant Code sections 
in evaluating the disability at issue, as they contemplate 
weakened wrist flexion.

The introductory note to "Diseases of the Peripheral Nerves" 
defines the term "incomplete paralysis" as a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis.  

Words such as "moderate" and "severe" are not defined in the 
VA Rating Schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6.

Under DCs 8515 and 8516 criteria for rating paralysis of the 
median and/or ulnar nerves, respectively, a 10 percent rating 
will be assigned for mild, incomplete paralysis of the median 
or ulnar nerve on the minor hand (the Veteran is right-
handed).  A 20 percent rating is warranted for moderate 
incomplete paralysis of the minor hand.  A 30 percent rating 
is assigned for severe incomplete paralysis of the minor hand 
when associated ulnar nerve only.  A 40 percent rating is 
assigned for severe incomplete paralysis of the minor hand 
when associated with the median nerve only.  

When there is complete paralysis of the ulnar nerve of the 
minor extremity, manifested by "griffin claw" deformity, due 
to flexor contraction of the ring and little fingers, atrophy 
very marked in dorsal interspace and thenar and hypothenar 
eminences; loss of extension of the right and little fingers, 
cannot spread the fingers (or reverse), cannot adduct the 
thumb; flexion of wrist weakened, the maximum 50 percent 
evaluation is appropriate for the minor hand.

When there is complete paralysis of the median nerve, 
manifested by hand inclination to the ulnar side, index and 
middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand; pronation incomplete and defective, 
absence of flexion of index finger and feeble flexion of 
middle finger, cannot make a fist, index and middle fingers 
remain extended; cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb, at right 
angles to palm; flexion of wrist weakened; pain with trophy 
disturbances, the maximum 60 percent is appropriate for the 
minor hand.  

As previously established, the predominant manifestations of 
the Veteran's left wrist disability are traumatic arthritis, 
pain, and limitation of motion, and this joint (i.e., the 
wrist) has been appropriately rated as such.  As Diagnostic 
Codes 8515 and 8516, contemplate the functional impairment of 
limitation of motion, an additional separate rating 
assignment for nerve impairment of the wrist - under DC 8515 
or 8516 is not permitted pursuant to the rule against 
pyramiding under 38 C.F.R. § 4.14.  Further, alternatively 
rating as nerve impairment under DC 8515 or 8516, in lieu of 
evaluation as limitation of motion under applicable codes, 
would afford no higher rating.  

Applying Diagnostic Code 8515 or 8516 to disability in the 
left hand/fingers, however, as separate anatomical entities, 
shows that nerve impairment meets the criteria for a 10 
percent rating for mild incomplete paralysis of the median or 
ulnar nerve.  Specifically, the Board finds that there has 
been evidence of intermittent numbness in the fingers, 
parethesia in the index/little fingers, decreased grip 
strength, and weakness of all movement of the left 
thumb/index/little fingers, reflective of mild incomplete 
paralysis of the median or ulnar nerve.  Resolving reasonable 
doubt in the Veteran's favor, the Board will assign a 10 
percent rating under DC 8515 or 8516 for nerve impairment as 
related to the Veteran's service-connected left wrist 
disability.  The Board also finds that a higher rating would 
not be warranted because although motor functions were weak, 
the Veteran's sensory and reflex examinations were 
essentially normal.  

III. Residual Scarring 

Notably, during the pendency of this appeal, in August 2004, 
the RO granted service connection for residual post-operative 
scars to the left wrist, forearm, and hand; a noncompensable 
evaluation under Diagnostic Code 7805 was assigned.  As this 
disability is a component of the service-connected left wrist 
disability, it is still considered part of this appeal.  
Based on the evidence outlined below, the Board finds that 
the Veteran's residual scar is appropriately rated as 
noncompensable under DC 7805 throughout the entirety of the 
rating period on appeal.  

a.  Applicable Law and Regulations 

VA regulations for the evaluation of skin disabilities were 
revised effective August 30, 2002.  See 67 Fed. Reg. 49590-
49599 (July 31, 2002) and corrections 67 Fed. Reg. 58448-
58449 (Sept. 16, 2002).  The current claim was received prior 
to August 2002.  Thus, the prior and revised regulations are 
applicable to this claim. The Board is required to consider 
the claim in light of both the former and revised schedular 
rating criteria to determine whether an increased evaluation 
for the Veteran's scars is warranted.  VA's Office of General 
Counsel has determined that the amended rating criteria, if 
favorable to the claim, can be applied only for periods from 
the effective date of the regulatory change.  However, the 
Veteran does get the benefit of having both the old and the 
new regulations considered for the period after the change 
was made.  See VAOPGCPREC 3-00.  That guidance is consistent 
with longstanding statutory law, to the effect that an 
increase in benefits cannot be awarded earlier than the 
effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. § 5110(g) (West 2002).  

Parenthetically, the Board also notes that VA recently 
amended the Schedule for Rating Disabilities by revising that 
portion of the Schedule that addresses the skin, so that it 
more clearly reflects VA's policies concerning the evaluation 
of scars, and specifically, 38 C.F.R. § 4.118, DCs 7800-7805; 
however, the amendment is effective for claims filed on and 
after October 23, 2008.  See 73 Fed. Reg. 54708-54712 (Sept. 
23, 2008).

Under the old criteria for DC 7804, a 10 percent evaluation 
is assigned for a superficial scar when there was objective 
evidence of tenderness and pain.  38 C.F.R. § 4.118, DC 7804 
(effective before and after August 30, 2002).  For other 
scars, the limitation of function of the part affected was to 
be rated. 38 C.F.R. § 4.118, DC 7805 (effective before and 
after August 30, 2002).

Further, DC 7801 and 7802, as in effect prior to August 30, 
2002, were applicable only to burn scars.  38 C.F.R. § 4.118 
(2001).  However, effective August 30, 2002, these DCs were 
revised to eliminate this requirement.

Under the revised DC 7801, scars other than head, face, or 
neck, that are deep or that cause limited motion, a 10 
percent disability rating is for assignment for an area or 
areas exceeding 6 square inches (39 sq cm); a 20 percent 
rating is assigned for an area or areas exceeding 12 square 
inches (77 sq. in); a 30 percent rating is warranted for an 
area or areas exceeding 72 square inches (465 sq. in), and a 
40 percent rating is assigned for an area or areas exceeding 
144 square inches (929 sq. in).  Under the revised DC 7802, 
scars, other than of the head, face or neck, that are 
superficial and that do not cause limited motion warrant a 10 
percent evaluation when the scars cover an area or areas of 
144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 
4.118 (2008).

Other potentially applicable rating codes include Diagnostic 
Codes 7803, and 7804. Under DC 7803 a 10 percent evaluation 
is assigned for unstable, superficial scars. DC 7804 provides 
a 10 percent evaluation for superficial scars that are 
painful on examination.  Under DC 7805 scars can also be 
assigned disability ratings based upon limitation of function 
of the affected part.  DC 7800 (disfigurement of the head, 
face, or neck) is not for application in the present case. 
Id.  

b.  Medical Evidence 

The medical evidence shows that the Veteran has three 
operative scars on his left wrist.  Upon VA examination in 
June 2004, Scar #1 was described as a vertical scar on the 
volvar surface of the left wrist/forearm; it measured 3.4 cm 
x 0.7 cm.  Scar #2 was described as a longitudinal scar on 
the dorsal surface of the wrist; it measured 5.1 cm x 0.3 cm.  
Scar # 3 was described as a curvilinear scar on the dorsum of 
the forearm, wrist, and hand; it measured 10.0 cm x 0.2 cm.  
There was no pain associated with the scars on examination.  
The examiner also found that there was no adherence of the 
scars to underlying tissue; the texture of the scars was 
essential normal; and the scars were not unstable; and Scars 
#1 and #2 were slightly elevated.  The scars were not 
superficial in the sense that they are operative scars, 
although any soft tissue damage had presumably healed.  There 
was no inflammation, edema, or keloid formation.  They scars 
were slightly hypopigmented but only minimally.  There were 
no areas of induration or inflexibility of the skin.  
Notably, the examiner found that there was not limitation of 
motion or other limitation in function caused by the scars.  
Subjectively, the Veteran stated that he was not concerned 
with his scars, which he reported as being "asymptomatic."  
Rather, he expressed concern about pain, limitation of 
motion, and flare-ups that occur in his left wrist.  

The Veteran underwent a second VA examination for his scars 
in April 2008.  Again, three operative scars were noted on 
the left wrist.  Scar #1 was described as a vertical scar on 
the volar surface of the wrist which measured 1 3/4 in. x 6 mm.  
Scar #2 was described as a longitudinal scar at the dorsal 
surface which measured 4.5 cm x 2-3 cm.  Scar # 3 was 
described as a curvilinear scar on the dorsum of the forearm, 
wrist, and hand, which measured approximately 10-11 cm x 2 
mm.  The scars were hypopigmented, well-healed, non-
symptomatic, and painless upon examination.  There was no 
adherence to underlying tissue.  The scars appeared stable 
and superficial; there was no elevation, depression, 
inflammation, edema, or keloid formation.  There were no 
areas of induration or inflexibility.  Again, there was no 
limitation of motion or other limitation of function caused 
by the scars.  The diagnosis was multiple well-healed and 
non-symptomatic operative scars of left wrist.  


c. Analysis 

Entitlement to a compensable evaluation is not established 
for operative scar residuals of the left wrist/forearm/hand, 
under both the old and new regulations.  VA examinations have 
shown no objective evidence of tenderness, pain, ulceration, 
or instability.  Examination has shown, and the Veteran 
agrees, that any limitation of motion is not related to scars 
and that they are essentially asymptomatic.  The scars have 
never been characterized as deep (i.e. associated with 
underlying soft tissue damages) and do not meet or exceed 144 
square inches, as required under DC 7802.  The scars measure 
3.4 cm x 0.7 cm; 5.1 cm x 0.3 cm; and 10.0 cm x 0.2, with a 
total area of approximately 58 sq centimeters.  In sum, 
throughout the relevant period, the evidence shows that these 
scars are superficial, slightly hypo-pigmented, stable, and 
do not result in any functional limitation or pain.  For 
these reasons, the claim must be denied.  

IV. Conclusion 

In summary, the Board finds that the Veteran's residual scar 
is appropriately rated as noncompensable under DC 7805.  
However, the Veteran is entitled to a 30 percent rating for 
severe, painful motion and weakness under Diagnostic Code 
5053 for the entire period on appeal.  Furthermore, the Board 
finds that the Veteran is entitled to a separate 10 percent 
rating for neurological impairment under Diagnostic Code 
8516.  The Veteran's credible and competent descriptions of 
left wrist symptoms have been relied upon by the Board in 
awarding a higher disability rating.  The preponderance of 
the lay and medical evidence, however, is against any greater 
evaluation.  The benefit of the doubt rule, therefore, is not 
applicable. Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. 
Cir. 2001).







ORDER

A 30 percent rating, but no higher, for a left wrist 
disability is granted.

A separate additional 10 percent evaluation for mild 
incomplete paralysis of the ulnar or median nerve, residuals 
of a left wrist disability, is granted, subject to the 
regulations governing the payment of VA monetary benefits.

Entitlement to a compensable evaluation for post-operative 
scars of the left wrist, forearm, and hand is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


